            Case 3:20-cr-00263-IM      Document 27     Filed 04/06/21    Page 1 of 2



Bryan Francesconi, OSB # 063285
Assistant Federal Public Defender
Email: bryan_francesconi@fd.org
101 SW Main Street, Suite 1700
Portland, OR 97204
Tel: (503) 326-2123
Fax: (503) 326-5524
Attorney for Defendant




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON




UNITED STATES OF AMERICA,                           Case No. 3:20-cr-00263-IM

                                    Plaintiff,      DECLARATION OF
                                                    BRYAN FRANCESCONI IN SUPPORT
                       v.                           OF UNOPPOSED MOTION TO
                                                    CONTINUE TRIAL DATE
KEVIN BENJAMIN WEIER,

                                  Defendant.


       I, Bryan Francesconi, declare:

       1.        I am the attorney appointed to represent Kevin Benjamin Weier in the above-

entitled case.

       2.        A jury trial in this case is currently scheduled for April 20, 2021. Mr. Weier

was arraigned on the indictment on August 12, 2020. This is the third continuance sought

by the defense.



Page 1 DECLARATION OF BRYAN FRANCESCONI IN SUPPORT OF
       UNOPPOSED MOTION TO CONTINUE TRIAL DATE
            Case 3:20-cr-00263-IM    Document 27      Filed 04/06/21    Page 2 of 2



       3.       Mr. Weier is currently on release and in compliance with the conditions

thereof.

       4.       Mr. Weier has received discovery. Counsel has hired an arson expert on this

case and his work is currently completed.

       5.       The government recently proffered a tentative offer and will be sending over

the formal offer shortly. It is anticipated Mr. Weier will be accepting this offer and

scheduling a plea in short order. Mr. Weier therefore respectfully requests that this Court

continue his case for a period of approximately 90 days to July 20, 2021, or a date thereafter

convenient to the Court to accomplish these tasks.

       6.       I have discussed with Mr. Weier his right to a speedy trial. He agrees to the

continuance and knows it will result in excludable delay under the provisions of 18 U.S.C.

§ 3161(h)(7)(A) of the Speedy Trial Act. The government has no objection to this request.

       7.       I make this motion in good faith and not for the purpose of delay.

       I declare under penalty of perjury under the laws of the United States that the

foregoing is true and correct to the best of my knowledge and belief and that this declaration

was executed on April 6, 2021, in Portland, Oregon.


                                            /s/ Bryan Francesconi
                                            Bryan Francesconi
                                            Assistant Federal Public Defender




Page 2 DECLARATION OF BRYAN FRANCESCONI IN SUPPORT OF
       UNOPPOSED MOTION TO CONTINUE TRIAL DATE
